Mr. Justice Magruder delivered the opinion of the Court: The question involved in the present case is this: where a city and town occupy the same territorial limits, has the common council of such city the power to determine how many justices of the peace shall be elected in such city and town? Section 1 of the general law of the State in regard to Justices of the Peace, being chapter 79 of the Eevised Statutes, provides that, in counties under township organization, there shall be elected in each town two justices of the peace, and one justice of the peace for every 1000 inhabitants exceeding 2000 inhabitants of such town, provided that no more than five justices of the peace shall be elected in any town. This law went into force on July 1, 1872. Afterwards in 1877 the Legislature passed an Act, entitled “An Act to authorize county boards in counties under township organization to organize certain territory situated therein as a town,” approved May 23,1877, in force July 1,1877, the sixth section of which provides, that, in such cities and towns as are therein described, that is to say, where the territory within a city has been organized into a town and the city and town have the same territorial limits and boundaries, the city council may from time to time regulate the number of justices of the peace to be'elected within such city and town, but that the number elected shall not exceed the number allowed by law to other towns of like population. In pursuance of said section 6 of the Act of 1877 the common council of the city and town of East St. Louis passed the ordinance of March 20, 1889, providing for the election of two justices of the peace, and no more, in that town and city. If the general law of the State is applicable to the town and city of East St. Louis, the petitioner was elected a justice of the peace, and is entitled to hold the office. But if section 6 of the Act of 1877 is valid, then the city council of East St.Louis had the right to limit the number of Justices in that city and town to two, and petitioner was not elected. Section 29 of article 6 of the constitution provides as follows : “All judicial officers shall be commissioned by the Governor. All laws relating to courts shall be general and of uniform operation, ” etc. A justice of the peace is a judicial officer, and, by section 8 of chapter 79 of the Revised Statutes, the Legislature has required his commission to be issued by the Governor. A court has been defined to be that “body in the government to which the public administration of justice is delegated.” (1 Bouv. Law Die. 373.) The public administration of justice is delegated to justices of the peace. They are among the bodies, in whom the constitution vests the judicial powers of the State. (Cons. Art. 6, sec. 1). While engaged in the performance of their public duties as judicial officers, they are “courts” within the meaning of said section 29. Laws, which fix the number of justices of the peace to be elected within a specified territory, are laws “relating to courts,” and must therefore be general and of uniform operation. The Act of 1877 provides, that, in a town which has been organized out of territory embraced within a city, the city council shall determine the number of justices to be elected therein, subject to certain limitations; while, in all other towns, in counties under township organization, the number of justices is fixed by law in proportion to the population of the town. If there is one mode of determining the number of justices in one class of towms and a different mode in all other towns, the law upon the subject is not of uniform operation as to all the towns. It follows that section 6 of the Act of 1877 is unconstitutional as being special in its character. The last clause of that section provides that the number elected to the office of justice of the peace “shall not exceed the number allowed by law to other towns of like population.” Thus, by its own terms, the section refers to another law upon the subject of determining the number of justices, which is of a more general character than the Act of 1877. The fact, that section 6 applies to that particular class of towns where the city and town have the same territorial boundaries, does not relieve it of the unconstitutional feature here noticed. A justice of the peace, though elected by the people of the town, has a jurisdiction which is co-extensive with the limits of the county, in which such town is located. His process issues to any part of the county, and suits may be brought before him by persons residing anywhere in the county. (People v. Meech, 101 Ill. 200). Therefore, no classification of towns can be made, which is based upon their relations to justices of the peace." The territorial jurisdiction of a justice is not circumscribed by the territorial limits of a town. We see no reason why the constitutional provision, which requires a law relating to such judicial officers to be general and of uniform operation, should be subject to any exception in favor of the class of towns mentioned in the Act of 1877. In The People ex rel. v. Hazelwood, 116 Ill. 319, the part of the Act of 1877, which was chiefly under consideration, was so much of section 5 as provides, that “the city council in such city and town may by ordinance provide that the officers of treasurer and town collector shall be united in the same person. ” The validity of section 6 was not involved in that case. There, the power to consolidate certain town and city offices in towns of the class therein described was held to have been rightfully vested in the city council, but the power of the city council to regulate the number of justices to be elected in the town was not considered. For the reasons thus stated, we think that the petition shows sufficient grounds for the issuance of the writ of mandamus. The demurrer is accordingly overruled, and the writ is awarded. Mandamus awarded.